JUSTICE NASH, specially concurring: I agree with the result but not with all that is said, and left unsaid, in the opinion. There is a presumption of correctness of a trial court’s judgment, as noted by the opinion, and I agree it should be applied in this instance as defendant has failed to provide this court with a sufficient record for review. As there was no court reporter present at trial to make a verbatim transcript of the evidentiary proceedings, each party timely filed in the trial court a proposed bystander’s report of proceedings for certification by the judge pursuant to Supreme Court Rule 323(c) (107 Ill. 2d R. 323(c)). Defendant advises us in his brief that the judge would not certify a report of proceedings. Presumably, there again was no court reporter present, and neither the record nor advice of counsel in their briefs informs us of the basis for the trial judge’s refusal to comply with Rule 323(c). In pertinent part, the rule provides that “the court, holding hearings if necessary, shall promptly settle, certify, and order filed an accurate report of proceedings.” (107 Ill. 2d R. 323(c).) The plain terms of the rule do not appear to give the judge discretion to avoid its precepts; to so hold would leave in the hands of the trial court the key to review of its judgments in such cases. As this court noted in an analogous context, “[w]e do not believe that the discretion vested in a trial court permits it to convert a presumption of correctness into an impenetrable cloak of infallibility. We are reluctant to deny review where a trial court by its own order has created an inadequate record.” (Schulz v. Rockwell Manufacturing Co. (1982), 108 Ill. App. 3d 113, 120, 438 N.E.2d 1230.) In Rockwell, the reviewing court reached the merits of the case by considering other matters in the record where the trial court had effectively precluded preparation of a bystander’s report by refusing to issue subpoenas and grant an evidentiary hearing for that purpose. In the present case we are offered two versions of the proceedings, neither of which has been certified as correct and which the trial court declined to settle. We have no means to do so here and cannot chose between the versions of the evidence offered by the parties. Certification of the report of proceedings is not jurisdictional but designed to assure the accuracy of the record. Where no inaccuracy in an uncertified report of proceedings is alleged, this court may amend the record and treat it as properly certified (Ray v. Winter (1977), 67 Ill. 2d 296, 367 N.E.2d 678), but that is not the case here where conflicting versions are submitted. Defendant’s remedy when the trial court declined to settle and certify a report of proceedings was in mandamus. (Urmoneit v. Purves (1975), 33 Ill. App. 3d 939, 338 N.E.2d 423.) Defendant might also have sought a supervisory order from our supreme court directing the trial judge to comply with its Rule 323(c). He did not seek such relief in this case, and we can then here only presume the correctness of the judgment of the trial court rather than review it.